MEMORANDUM OPINION
BRETT, Judge.
This is an application for post conviction appeal. Petitioner alleges that he was convicted in the district court of Garvin County, Oklahoma, on May 29, 1959, by a jury, and that he gave notice of intention to appeal, and was represented by a private attorney throughout his trial and conviction.
Petitioner alleges that he was denied his right to an appeal because the trial court refused to grant him a casemade at public expense. The exhibits attached to petitioner’s present application indicate that the trial court considered the issue of petitioner’s indigency, and found that he was not an indigent person, and the present petition fails to allege that petitioner was indigent at the time of his application to the trial court, or at this time.
This petitioner applied to this Court for writ of mandamus to compel the trial court to furnish him a casemade at public expense, and the same was denied. Smith v. State, Okl.Cr., 372 P.2d 895. However, such application was made prior to the present post conviction appeal statute (22 Okl.St.Ann. § 1073), and that opinion did not deal with the issue of petitioner’s in-digency.
The petition filed herein fails to state a cause of action, and the same is, therefore, dismissed.
NIX, P. J., and BUSSEY, J., concur.